DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-20 remain withdrawn as being directed towards a non-elected invention. Rejoinder will be considered when the elected claims are allowable per MPEP 821.04.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 17-18, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 9-10, “wherein the first information and the second information are acquired by the computer with higher precision than that of a display resolution” is a relative limitation, wherein the first information and the second information appear to have a higher resolution than that of a display. First, is “higher 
Regarding Claim 1, “computer is configured to…move a patient bed” limitation, it is unclear what scope to give this limitation because a computer cannot actually move a patient bed, only provide instructions for such. As disclosed, the computer sends the control signal (positioning signal) to the bed and it is the bed that causes the actual movement. Suggested language is “computer is configured to…instruct a patient bed to move”, consistent with page 12, lines 5-7 of the specification and Fig. 1.
The same issues are present within Claim 21 as for Claim 1 above.

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.








Claims 1-2, 7-8, 10-11, 17-18, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0225325 to Kagermeier in view of US 2013/0178690 to Masumoto (previously of record).
Regarding Claim 1, Kagermeier teaches an image processor comprising:
a computer configured to:
acquire a first perspective image of a target viewed in a first direction (camera image B, fig. 1 is sent to recording system 6, fig. 2; the camera detector can be considered as a light ray detector);
acquire a second perspective image of the target viewed in a second direction at a time different from when the first acquirer acquired the first perspective image, the second direction being substantially the same as the first direction (camera image A, fig. 1 is sent to recording system 6, fig. 2; par. 0038 teaches identical camera position, perspective, and recording axis; the camera detector can be considered as a light ray detector);
acquire a first information indicating a first position of a first point on the first perspective image (the coordinate point location in the camera images is correlated to a point location in CT image space, par. 0041), and second information indicating a 
generate a first image that is based on the first and second perspective images (difference/similarity image C, fig. 1), 
wherein the computer is configured to, change a first coordinate of the first information so that the first point is aligned with the second point, generate a positioning signal for moving a patient based on the changed first coordinate of the first information (the first point is changed until it corresponds to the second point by repositioning the patient to match with the first point, par. 0045-0049; the user performs this step mentally until a close match is achieved by visualizing the difference image C, fig. 1 and mentally generating a positioning signal for inputting to the computer with a user interface, such as control buttons on a keyboard as in par. 0048 or the computer performs this process automatically as in par. 0049); and

Kagermeier does not expressly teach wherein the patient bed is not moved while the first coordinate of the first information is being changed. 
Masumoto teaches a patient alignment system for positioning a patient with a movable bed. Masumoto teaches obtaining a first perspective image (planning image, S1, fig. 7) and second perspective image (perspective images S2, fig. 7), registering the images (S3, fig. 7; par. 0076-0077) in order to detect differences in position, and then calculating a positioning signal if a difference is detected (S4, fig. 7; par. 0078). The registering step is not being performed at the same time as moving the patient bed, and as such, Masumoto teaches the claim limitation wherein the patient bed is not moved while the first coordinate of the acquired first perspective image is being changed.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide the image registration step of Masumoto as the automated computer alignment technique in Kagermeier without the need for repositioning the patient bed during the image registration step in order to provide the same and predictable function of calculating a positioning signal. It would be advantageous to utilize Masumoto’s approach to position alignment in order to more precisely generate the positioning signal with respect to the ring angle and gantry offset (Masumoto par. 0076-0077) and perform verification on the positioning signal before actually moving the patient bed (Masumoto S4, fig. 7).

Regarding Claims 7-8, Kagermeier further teaches wherein the computer is further configured to generate as the first image any one of: a differential image between the first and second perspective images (image C, fig. 1); a superimposed image of the differential image over the first image; and an image having a plurality of sectioned regions, each of which is a corresponding part of the first or second perspective image (each pixel may be considered one of a plurality of sectioned regions). 
Regarding Claims 10-11, Kagermeier further teaches wherein the computer is further configured to generate as the first image any one of an image generated using a square sum of a difference in pixel value between the first and second perspective images, an image generated using an absolute sum of the difference in pixel value (par. 0049 teaches sum of differences), and an image generated using a normalized mutual correlation between pixel values of the first and second perspective images.
Regarding Claim 17, Kagermeier further teaches wherein the image generator generates a frame image representing an outline of the first image (the outline of a difference is inherently shown in the difference/similarity image C, fig. 1; the claim does 
Regarding Claim 18, Kagermeier further teaches wherein the image generator changes a color of the frame image in accordance with a similarity between the first and second perspective images (the difference image C will inherently change color based on a similarity because the pixels will be assigned new values as the similarity increases; for the purposes of determining similarity, greyscale is considered a color and any arbitrary color selection may be appropriate; further, Kagermeier expressly teaches color mixing for emphasizing the calculated differences, par. 0018).
Regarding Claim 21, Kagermeier in view of Masumoto teaches the limitations claimed as described in the rejection for claim 1 above except for utilizing “voxel” images.
Specifically, Kagermeier does not expressly teach wherein the first perspective image and second perspective images are each reconstructed from voxel data. Instead, Kagermeier teaches that each perspective image is reconstructed from pixel data (camera images utilizing pixels, par. 0008-0009). However, Kagermeier also teaches comparing images from different perspectives, so as to optimally reposition the patient in three-dimensional space. 
One of ordinary skill in the art before the effective filing date of the invention understands the definition of "voxel" to be a 3D pixel representing volume, such as the data obtained by conventional imaging systems including CT, PET, SPECT, ultrasound, and MRI. Camera and X-ray images would be considered 2D projection images and comprise pixels.

One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to utilize voxel images in place of the pixel images of Kagermeier as taught by Masumoto to be advantageous for providing matching images in three dimensions for an image registration process and produce only expected results.
Regarding Claim 22, Kagermeier suggests the computer is configured to generate the first image based on the first or second perspective image being rotated or changed in size (the current image is automatically controlled to match the reference image in space and/or orientation (i.e. rotation), par. 0029 in order to achieve identical positioning of the patient P, par. 0045) but does not expressly teach rotation matching. Instead, Kagermeier only expressly teaches translation to match the images. Masumoto teaches moving of the patient bed in order to match the reference position (S5, fig. 7) of which includes both translation and rotation (par. 0045, par. 0051).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to provide rotation of the images of Kagermeier in order to register the images and account for patient rotation as suggested by Kagermeier and expressly taught by Masumoto to move the patient to the target location to carry out the radiotherapy treatment.



Claims 3-6, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0225325 to Kagermeier in view of US 2013/0178690 to Masumoto, as applied to claim 1 above, in further view of US 2011/0222781 to Nguyen.
Regarding Claims 3 and 4, Kagermeier/Masumoto does not expressly teach wherein computer is further configured to generate the second image based on an image in a first region of the first perspective image and based on an image in a second region of the second perspective image; the image in the first region includes the first point, and the image in the second region includes the second point.
However, Nguyen teaches that during image registration processes, it is common to compare sub-regions to perform image matching and registration to a reference image (abstract).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to provide image comparison with a sub-image region instead of the entire image region as in Kagermeier because only anticipated results would occur and such comparisons are considered routine in the art as taught by Nguyen. For example, one of ordinary skill would understand that selecting the region of highest interest (e.g. a tumor) for image comparison would be advantageous in order to more accurately perform the image comparison and matching for delivery of radiotherapy to a precise location. 
Regarding Claims 5-6, Kagermeier further teaches wherein the image generator superimposes, on the second image, any one of a first mark specifying the first position and a second mark specifying the second position (box 10 is displayed, fig. 2; the CT position information is shown superimposed over the camera images, of which indicates 
Regarding Claim 9, Kagermeier further teaches wherein the computer is further configured to generate as the first image any one of: a differential image between the first and second perspective images (image C, fig. 1); a superimposed image of the differential image over the first image; and an image having a plurality of sectioned regions, each of which is a corresponding part of the first or second perspective image (each pixel may be considered one of a plurality of sectioned regions). 
Regarding Claim 12, Kagermeier further teaches wherein the computer is further configured to generate as the first image any one of an image generated using a square sum of a difference in pixel value between the first and second perspective images, an image generated using an absolute sum of the difference in pixel value (par. 0049 teaches sum of differences), and an image generated using a normalized mutual correlation between pixel values of the first and second perspective images.

Response to Arguments

























Applicant's arguments filed April 6, 2021 have been fully considered but they are not entirely persuasive.
The previous USC 101 rejection has been withdrawn in light of Applicant’s amendments to the claims, i.e. moving the patient bed based on the calculated positioning signal, the abstract idea is considered to be practically applied and therefore patent eligible.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA MARIE HOFFA whose telephone number is (571)270-7408.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA M. HOFFA
Primary Examiner
Art Unit 3799



/Angela M Hoffa/Primary Examiner, Art Unit 3799